EXHIBIT 10.2

AK STEEL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------

(as amended and restated as of October 18, 2007)



--------------------------------------------------------------------------------

AK STEEL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I: INTRODUCTION AND PURPOSE

AK Steel Corporation hereby amends and restates the AK Steel Corporation
Executive Deferred Compensation Plan (“Plan”), effective as of October 18, 2007.
The purpose of the Plan is to aid AK Steel Corporation and its subsidiaries and
affiliates in attracting and retaining key personnel by providing a vehicle for
such employees to accumulate additional retirement savings to supplement the
retirement benefits available to them under the qualified retirement plans
sponsored by AK Steel Corporation.

The purpose of this amendment and restatement is to bring the Plan into
compliance with the requirements of Section 409A of the Code and applicable
Treasury Regulations thereunder (referred to collectively as “Section 409A”).
The terms of the Plan shall be interpreted in such manner as to be in compliance
with the requirements of Section 409A, including the grandfathering provisions
thereof. Participants’ accrued benefits under the Plan as of December 31, 2004
shall be grandfathered (within the meaning of Section 409A) and remain subject
to the terms and conditions of the Plan as in effect on that date. This
amendment and restatement is in no way intended to materially modify (within the
meaning of the term “material modification” under Section 409A) the Plan as in
effect on December 31, 2004 with respect to Participants’ grandfathered accrued
benefits as of such date.

The Plan is an unfunded deferred compensation arrangement maintained by AK Steel
Corporation for the purpose of providing supplemental retirement benefits for a
select group of management or highly compensated employees within the meaning of
sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended

ARTICLE II: DEFINITIONS

As used in the Plan, the following terms, when capitalized, shall have the
following meanings, except when otherwise indicated by the context:

2.1 “Account” means the account (including any sub-accounts) established under
this Plan for the benefit of a Participant.

2.2 “Administrator” means the Compensation Committee of the Board of Directors,
or such other committee or person designated by the Board of Directors.

2.3 “Base Salary” means the rate at which that portion of an employee’s
compensation is paid as regular periodic base wages while he is an employee of
the Company, disregarding any adjustment in accordance with any Pretax
Authorization Agreement under the Thrift Plan, any deferrals under section 125
of the Code, or any Elective Deferral made under this Plan.

 

1



--------------------------------------------------------------------------------

2.4 “Beneficiary” means the person, entity or entities designated by a
Participant to receive the balance of the Participant’s Account in the event of
the Participant’s death. In the absence of an express designation under this
Plan, a Participant’s Beneficiary shall be his estate.

2.5 “Board of Directors” means the Board of Directors of the Company.

2.6 “Change in Control” has the same meaning under this Plan as under the Trust
Agreement for the AK Steel Corporation Non-Qualified Supplemental Retirement
Plans.

2.7 “Chairman” means the Chairman of the Board of Directors.

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

2.9 “Company” means AK Steel Corporation and any successor to all or
substantially all of the assets or business of AK Steel Corporation.

2.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.11 “Election Form” means the participation election form as approved and
prescribed by the Administrator.

2.12 “Elective Deferral” means all or any portion of a Participant’s
compensation which the Participant irrevocably elects to defer pursuant to a
written election made in accordance with the provisions of Article VI.

2.13 “Eligible Employee” means any elected officer or member of management of
the Company who is selected by the Chairman and approved by the Administrator to
be eligible for benefits under this Plan and who completes and files an Election
Form with the Administrator.

2.14 “Fixed Income Fund” has the same meaning under this Plan as under the
Thrift Plan.

2.15 “Investment Funds” means such funds as are made available to participants
under the Thrift Plan (and its associated Trust Agreement) for the investment by
participants of their accounts under the Thrift Plan, and/or such other funds as
may be made available by the Administrator from time to time.

2.16 “Participant” means an Eligible Employee who has an Account under the Plan
or a person who was such as of his Termination Date and who retains, or whose
Beneficiary retains, a benefit under the Plan which has not been distributed.

2.17 “Plan” means the AK Steel Corporation Executive Deferred Compensation Plan
as set forth in this instrument, as it may be amended thereafter.

2.18 “Plan Year” means the calendar year.

2.19 “Pretax Contributions” has the same meaning under this Plan as under the
Thrift Plan.

 

2



--------------------------------------------------------------------------------

2.20 “Termination Date” means the date on which a Participant completely
separates from service with the Company for any reason, including death.

2.21 “Thrift Plan” means the AK Steel Corporation Thrift Plan, Plan Document A,
as amended, and any successor or replacement plan for such plan.

2.22 “Thrift Plan Transfer Amount” means with respect to any Plan Year, and
subject to the limitations imposed on contributions to the Thrift Plan by
sections 401(k), 401(m), 402, or 415 of the Code, that portion of the
Participant’s Elective Deferrals for such Plan Year that is equal in amount to
the maximum Pretax Contributions permitted under the Thrift Plan for such Plan
Year. In no case shall the Thrift Plan Transfer Amount include any interest,
earnings or gains credited under this Plan.

2.23 “Thrift Plan Transfer Period” means the period from January 1 to and
including March 15 of each Plan Year.

2.24 “Trust” means the trust established pursuant to the Trust Agreement for the
AK Steel Corporation Non-Qualified Supplemental Retirement Plans dated
February 21, 1997, as amended, and any successor or replacement trust for such
trust.

2.25 “Trustee” means the trustee under the Trust.

ARTICLE III: ADMINISTRATION OF PLAN

This Plan shall be administered by the Administrator or such delegate as the
Administrator may designate from time to time. The Administrator (or such
delegate) shall have full discretion to interpret the Plan’s terms, and to
resolve claims which may arise under the Plan.

ARTICLE IV: SOURCE OF BENEFITS

4.1 General. The Company may pay benefits due under the terms of this Plan
directly from its assets or from assets held in the Trust. All assets held by
the Trust shall at all times be assets of the Company. The benefits payable
under this Plan shall be unfunded for all purposes of the Code and ERISA.

4.2 Assets of the Company. Nothing contained in this Plan shall give or be
deemed to give any Participant or any other person any interest in any property
of the Trust or of the Company or any right except to receive such payments as
are expressly provided hereunder.

4.3 Funding upon Change in Control. In the event of a Change in Control, the
Company shall fully fund all benefits then accrued under this Plan by
transferring sufficient assets to the Trustee in cash or in kind, provided,
however, that such transfer shall not be made during any “Restricted Period” as
defined in Section 409A(b)(3) of the Code or if prohibited by applicable law.
Such funding obligation may be secured by an irrevocable letter of credit issued
to the Trustee by such bank or other lending institution as approved by the
Administrator.

 

3



--------------------------------------------------------------------------------

ARTICLE V: ELIGIBILITY AND PARTICIPATION

5.1 Eligibility. Participation in this Plan shall be limited to Eligible
Employees. Participation shall commence upon the completion and filing with the
Administrator of a properly completed Election Form. An Eligible Employee who
becomes a Participant shall continue to be a Participant until such time as his
Account has been completely distributed to him or his Beneficiary.

5.2 Removal. The Chairman, subject to the approval from time to time by the
Administrator, may remove any Participant from future participation in this
Plan. Such removal shall not affect the removed Participant’s benefits under
this Plan that accrued prior to the effective date of the removal.

ARTICLE VI: DEFERRAL ELECTIONS

6.1 Initial Election. With respect to any Plan Year in which an individual first
becomes an Eligible Employee, the Eligible Employee may elect to defer a
percentage or specific dollar amount of one or more components of his
compensation for the remainder of the Plan Year by completing an Election Form
and delivering it to the Administrator within thirty (30) days following his
designation as an Eligible Employee; provided however, such election shall be
effective only for compensation for services performed subsequent to the
election and only if the percentage or specific dollar amount of compensation so
elected to be deferred hereunder exceeds the maximum Pretax Contributions
permitted under the Thrift Plan for such Plan Year.

6.2 Annual Election. Subject to the provisions of Sections 6.3, an Eligible
Employee who does not initially elect to defer compensation in accordance with
Section 6.1 when first eligible, and each other Participant, may, by completing
an Election Form and delivering it to the Administrator on or before
December 31st of any Plan Year, elect to defer a percentage or dollar amount of
one or more components of compensation payable to the Participant during the
Plan Year that commences immediately after the Administrator receives a timely
filed Election Form; provided however, such election shall be effective only if
the percentage or specific dollar amount of compensation so elected to be
deferred hereunder exceeds the maximum Pretax Contributions permitted under the
Thrift Plan for such Plan Year.

6.3 Elective Deferral Procedures.

(a) Base Salary. Except as provided under Section 6.1, a Participant’s election
to defer either a percentage or a specific dollar amount of such Participant’s
Base Salary shall only be effective on the first day of the Plan Year beginning
after the date of timely delivery to the Administrator of a properly signed and
completed Election Form in accordance with Section 6.2. A Participant may only
change his deferral election with respect to Base Salary under this Plan
prospectively and in accordance with Section 6.2, with the change to become
effective as of the first day of the Plan Year following delivery of written
notice to the Administrator.

(b) Annual Bonuses. Except as provided under Section 6.1, a Participant may
elect to defer all or any portion of any regular or annual bonus earned in any
Plan Year by such

 

4



--------------------------------------------------------------------------------

Participant if a properly completed Election Form is delivered to the
Administrator prior to the first day of the Plan Year with respect to which the
bonus is earned. Such election is irrevocable on and after the first day of such
Plan Year, regardless of the actual date the bonus with respect to such Plan
Year would otherwise be paid.

(c) Long-Term Incentive Bonuses. Except as provided under Section 6.1, a
Participant may elect to defer all or any portion of any long-term incentive
bonus earned by such Participant with respect to any period that is longer than
a single Plan Year as designated by the Company. Any such election shall be made
no later than the first day of the twelfth (12th) month preceding the end of
such period in which the long-term incentive bonus is earned, and such election
shall be irrevocable after the first day of such twelfth (12th) month.

6.4 Elections Irrevocable. Any election to defer compensation that is timely
filed as provided under this Article VI shall be irrevocable after the
commencement of the period to which the election relates.

6.5 Thrift Plan Transfers. By authorizing Elective Deferrals under this Plan, a
Participant who is eligible to participate in the Thrift Plan shall be deemed to
have authorized the Trustee and the Administrator to pay to the Trustee under
the Thrift Plan on or before the last day of the Thrift Plan Transfer Period an
amount equal to the Thrift Plan Transfer Amount, provided such Participant is
employed by the Company on the date such transfer would otherwise be made.

6.6 Vesting. Except as provided in Section 10.4, a Participant shall at all
times be fully vested in his Account.

ARTICLE VII: ACCOUNTS

7.1 Participants’ Accounts. The Administrator shall establish an Account for
each Participant. Each such Account shall be credited not less frequently than
quarterly with the Participant’s Elective Deferrals, together with any income,
gain or loss allocable to such Account in accordance with Section 7.2, and
reduced to reflect any amounts paid from such Account. The Administrator shall
establish such sub-accounts for each Participant as are necessary for the proper
administration of the Plan. The Administrator shall periodically provide each
Participant with a statement of his Account reflecting the contributions,
income, gains and losses, and distributions from such Account since the prior
statement.

7.2 Investment Elections. Each Participant may elect the manner in which his
Account is invested among the Investment Funds in accordance with procedures
established by the Administrator. Participants may change their investment
elections among the Investment Funds during the Plan Year in accordance with
such procedures. Each Participant’s Account shall be credited with earnings or
losses as if the Account was actually invested in such Investment Funds as
elected by the Participant. If a Participant does not direct the investment of
his Account (or any portion thereof), such Participant shall be deemed to have
elected to direct the investment of his Account (or such portion) in the Fixed
Income Fund, or any successor to the Fixed Income Fund as the Administrator
shall determine.

 

5



--------------------------------------------------------------------------------

7.3 Investments. Notwithstanding any provision in this Plan to the contrary, the
Investment Funds are to be used for measurement purposes only under this Plan. A
Participant’s election of any Investment Funds under Section 7.2, the allocation
of his Account among such Investment Funds, and the calculation of additional
amounts to be credited or debited to a Participant’s Account shall not be
considered or construed as an actual investment of his Account in any Investment
Funds. In the event that the Company or the Trustee actually invest funds in any
Investment Funds, Participants shall have no rights to or interest in any such
funds.

ARTICLE VIII: PAYMENT OF BENEFITS

8.1 Forms of Payment. A Participant’s vested Account balance will be paid in a
single lump-sum payment.

8.2 Commencement of Benefits. A Participant’s Account shall be paid to the
Participant, or in the case of the Participant’s death, to the Participant’s
Beneficiary, within thirty (30) days following the Participant’s Termination
Date.

8.3 Distribution upon Disability. If a Participant becomes totally and
permanently disabled in the judgment of the Administrator, the balance of the
Participant’s Account shall be paid to the Participant within thirty (30) days
following the Administrator’s finding of total and permanent disability. The
term “totally and permanently disabled” for purposes of this Plan shall have the
same meaning as under the AK Steel Corporation Noncontributory Pension Plan,
provided however, qualification for federal social security benefits or for
long-term disability benefits under the Company’s long-term disability plan
shall be conclusive proof of qualification for disability benefits under this
Plan. Any such finding by the Administrator shall be contained in a writing
setting forth the basis for such conclusion, signed by the Administrator and
dated to establish the date disability is confirmed for the purposes of this
Plan.

8.4 Unforeseeable Financial Emergency. If a Participant suffers an unforeseeable
financial emergency, as defined herein, the Administrator, in its sole
discretion, may pay to the Participant only that portion of his Account which
the Administrator determines to be necessary to satisfy the emergency need,
including any amounts necessary to pay any federal, state or local income taxes
reasonably anticipated to result from the distribution. A Participant requesting
an emergency payment shall apply for the payment in writing in a form approved
by the Administrator and shall provide such additional information as the
Administrator may require. For purposes of this paragraph, “unforeseeable
emergency” means an immediate and heavy financial need resulting from any of the
following:

(a) expenses which are not covered by insurance and which the Participant or his
spouse or dependent has incurred as a result of an illness or accident; or

(b) the need to prevent eviction of a Participant from his principal residence
or foreclosure on the mortgage of the Participant’s principal residence; or

(c) expenses which are not covered by insurance and which the Participant or his
spouse or dependent has incurred as a result of a casualty or natural
catastrophe; or

 

6



--------------------------------------------------------------------------------

(d) any other extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant which is not covered by
insurance and which cannot reasonably be relieved by the liquidation of the
Participant’s other assets.

8.5 Withholding. All federal, state or local taxes that the Administrator
determines are required to be withheld from any payments made pursuant to this
Article VIII shall be withheld by the Company. Each Participant shall be solely
responsible for any and all taxes payable on any sums distributed to or on
behalf of any Participant under this Plan.

8.6 Six-Month Waiting Period. Notwithstanding any provision of the Plan to the
contrary, with respect to any Participant who on his Termination Date is deemed
to be a “specified employee” within the meaning of Section 409A, his benefit
under the Plan shall not be paid prior to the earlier of: (i) the expiration of
the six-month period measured from the date of his “separation from service” (as
defined in Section 409A) with the Company, or (ii) his death. Such Participant
shall be entitled to interest on such delayed payment for such six-month period
(or shorter period as the case may be), accrued at the average prime rate in
effect during such period of delay, which shall be added to his benefit payable
under the Plan. The average prime rate of interest for this purpose shall be the
average over such period of the daily prime rate of interest published by the
Fifth Third Bank, Cincinnati, Ohio or its successors.

ARTICLE IX: INTERPRETATION, AMENDMENT AND TERMINATION

9.1 Interpretation of the Plan. This document contains the terms of the Plan.
However, the Administrator shall have, and the Board of Directors expressly
reserves to itself and its designate, the broadest possible power to exercise
its discretion to interpret the terms of this Plan and to resolve any question
regarding any person’s rights under the Plan. Any such interpretation shall be
final and binding upon a Participant, his spouse and his heirs and subject to
review only in accordance with Section 9.2.

9.2 Claims Procedure. Any Participant or other person questioning the rights of
any person under the Plan shall submit such question in writing to the
Administrator, or its designate, for resolution. No person shall have any claim
or cause of action for any benefit under this Plan until the Administrator, or
its designate, has responded to such written claim, which response shall not be
unreasonably delayed. It is the intent of the Company, and each Participant
agrees as a condition of participation, that any judicial review of any decision
hereunder shall be limited to a determination of whether the Administrator, or
its designate, acted arbitrarily or capriciously, and that any decision of the
Administrator or its designate shall be enforced unless the action taken is
found by a court of competent jurisdiction to have been arbitrary or capricious.

9.3 Amendment or Termination of Plan. The Board of Directors may, at any time,
with or without notice to any person, amend or terminate this Plan; provided,
however, that neither the amendment nor the termination of the Plan may reduce a
Participant’s Account or adversely affect the rights of any Participant to the
benefits accrued by the Participant prior to the date of the action
accomplishing the amendment or termination.

 

7



--------------------------------------------------------------------------------

ARTICLE X: MISCELLANEOUS

10.1 Unsecured General Creditor. The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any benefits hereunder. No Participant
or Beneficiary shall acquire any property interest in his Account or any other
assets of the Company, their rights being limited to receiving from the Company
deferred payments as set forth in this Plan and these rights are conditioned
upon continued compliance with the terms and conditions of this Plan. To the
extent that any Participant or Beneficiary acquires a right to receive benefits
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

10.2 Obligations to the Company. If a Participant becomes entitled to a
distribution of benefits under this Plan, and if at such time the Participant
has any outstanding debt, obligation or other liability representing an amount
owed to the Company, then the Company may offset such amounts against the amount
of benefits otherwise distributable under the Plan. Such determination shall be
made by the Administrator.

10.3 Assignment or Alienation. Except as required by law, no right of a
Participant or designated Beneficiary to receive payments under this Plan shall
be subject to transfer, anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law and any attempt, voluntary
or involuntary, to effect any such action shall be null and void and of no
effect.

10.4 Forfeiture for Cause. Any Participant may be terminated for “Cause” with
written notice setting forth the Cause for termination. “Cause” means a willful
engaging in gross misconduct materially and demonstrably injurious to the
Company. “Willful” means an act or omission in bad faith and without reasonable
belief that such act or omission was in or not opposed to the best interests of
the Company. Any such determination shall be made by the Administrator in its
sole discretion. Notwithstanding the provisions of Section 6.6, upon termination
for Cause, such Participant shall forfeit any earnings allocated to such
Participant’s Account under Article VII. In no event shall any Elective
Deferrals be subject to forfeiture.

10.5 Sale of Business. Neither the sale of all of the outstanding stock of the
Company or its parent company, AK Steel Holding Corporation, nor the sale of
substantially all of the assets of the Company shall be or be deemed to be a
termination of service for the purpose of establishing a Participant’s right to
commence to receive benefits under this Plan.

10.6 General Conditions. Any retirement benefit or any other benefit payable
under the Thrift Plan shall be paid solely in accordance with the terms and
conditions of the Thrift Plan and nothing in this Plan shall operate or be
construed in any way to modify, amend or affect the terms and provisions of the
Thrift Plan.

10.7 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by any person that the assets of the Company will be sufficient to pay
any benefit hereunder.

 

8



--------------------------------------------------------------------------------

10.8 No Enlargement of Rights. No Participant or Beneficiary shall have any
right to a benefit under the Plan except in accordance with the terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company.

10.9 Construction. Article and section headings in this Plan are for convenience
of reference only and shall not be considered as part of the terms of the Plan.
Words in the masculine gender include the feminine, and the singular includes
the plural, and vice versa, unless qualified by the context.

10.10 Validity. In the event any provision of this Plan is found by a court of
competent jurisdiction to be invalid, void or unenforceable, such provision
shall be stricken and the remaining provisions shall continue in full force and
effect.

10.11 Binding on Successors, Purchasers, Transferees and Assignees. The Plan
shall be binding upon any successor or successors of the Company whether by
merger, consolidation, or otherwise. In the event of the sale or transfer of
substantially all of the assets of the Company to any successor, purchaser,
transferee or assignee, the Company agrees that as a condition of such sale or
transfer, the successor, purchaser, transferee or assignee shall adopt and
assume the Plan at the time of the sale, transfer or assignment including,
without limitation, all obligations which have accrued or may accrue in the
future, and shall be bound by all the terms and provisions of the Plan, and the
Company shall remain fully liable under the Plan.

10.12 Applicable Law. This Plan is subject to interpretation under federal law
and, to the extent applicable, the law of the State of Ohio.

 

AK STEEL HOLDING CORPORATION

AK STEEL CORPORATION

By:  

/s/ David C. Horn

  David C. Horn, Senior Vice   President, General Counsel and Secretary

Adopted April 18, 2002

Amended and restated October 18, 2007

 

9